Case 5:17-cr-00487-BLF Document 62-5 Filed 01/15/21 Page 1 of 2




                 US v. GARRETT
        Case No. CR 17-00487 BLF
 MOTION FOR COMPASSIOINATE
          RELEASE




          EXHIBIT G
            Case 5:17-cr-00487-BLF Document 62-5 Filed 01/15/21 Page 2 of 2
  WXRAR         *           INMATE DISCIPLINE DATA           *     09-23-2020
PAGE 001 OF 001 *     CHRONOLOGICAL DISCIPLINARY RECORD      *     16:11:58

REGISTER NO: 24515-111 NAME..: GARRETT, ROCCI
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 09-23-2020




G5401       DISCIPLINE DATA DOES NOT EXIST FOR THIS INMATE
